UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ELMER RIVERA-VELASQUEZ,                                                :
                                                                       :
                                    Petitioner,                        :
                                                                       :       19-CV-10297 (JMF)
                  -v-                                                  :
                                                                       :            ORDER
THOMAS DECKER, as Field Office Director, New York :
City Field Office, U.S. Immigration & Customs                          :
Enforcement, et al.,                                                   :
                                                                       :
                                    Respondents.                       :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         As stated on the record at the pretrial conference held today, the parties shall submit a
joint letter to the Court by December 2, 2019, at 3 p.m. In addition, the parties shall appear for
a conference with the Court on December 3, 2019, at 2:30 p.m. in Courtroom 1105 of the
Thurgood Marshall Courthouse, 40 Centre Street, New York, New York. (Please note that this is
NOT the same courtroom as the one in which the conference today was held.)

        In their joint letter, the parties should describe (1) the Immigration Judge’s decision at the
bond hearing scheduled for November 27, 2019, including the burden of proof that was applied
and any evidence that was presented or considered, (2) the parties’ proposal(s) for next steps in
this case, (3) whether the December 3, 2019 conference is still necessary in light of the bond
hearing, and (4) any other relevant updates.

       Finally, as stated on the record at the conference today, the Court grants permission for
Kyle Barron to appear in court and prepare documents in this case under the supervision of
counsel Alexandra Lampert.

        SO ORDERED.

Dated: November 21, 2019                                     __________________________________
       New York, New York                                             JESSE M. FURMAN
                                                                    United States District Judge




                                                         1
